Citation Nr: 1039789	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder cancer, claimed 
as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO). 

The Veteran and his wife presented testimony at a Videoconference 
hearing chaired by the undersigned Veterans Law Judge in August 
2010.  A transcript of the hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran did not suffer from hearing loss in service or 
for many years thereafter, and his current hearing loss is not 
causally related to his active service.

2.  Although the Veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam, bladder 
cancer is not a disease that VA has recognized as linked to 
exposure to herbicides such as Agent Orange.

3.  The Veteran's bladder cancer was not present until many years 
after service and did not develop as a result of any incident 
during service, including herbicide exposure.




CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The Veteran's bladder cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

I.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he is currently suffering from 
bilateral hearing loss, a condition which he attributes to his 
being exposed to noise during his active service.  For the 
reasons that follow, however, the Board determines that service 
connection for this condition is not warranted.

First, the Board notes that the Veteran is currently suffering 
from bilateral hearing loss.  The Veteran underwent a VA audio 
examination in October 2007.  After reviewing the Veteran's 
medical history and performing the requisite audiometric 
examinations, the examiner diagnosed the Veteran as suffering 
from bilateral sensorineural hearing loss.  This diagnosis is 
echoed in the Veteran's VA treatment records.  

The Board also concedes that the Veteran was likely exposed to 
noise during his active service.  The Veteran served in the 
United States Army for 3 years, including a year of service in 
the Republic of Vietnam.  The Veteran's DD-214 reflects a 
Military Occupational Specialty (MOS) of construction equipment 
repairman, a position in which he would have likely been exposed 
to acoustic trauma.  In his August 2010 hearing, the Veteran 
stated that while in Vietnam, he worked in a rock quarry and used 
explosives to blast through rocks.  Given the Veteran's MOS and 
his testimony, the Board shall concede that the Veteran was 
exposed to noise during his active service.

Despite the Veteran's current diagnosis and his in-service noise 
exposure, there is no medical evidence of a nexus between his 
current condition and his active service.  In the aforementioned 
October 2007 examination, the Veteran informed the examiner of 
his long history of post-service noise exposure, including some 
30 years of post-service exposure to motor noise.  The examiner 
also noted that, at separation from service, audiometric testing 
revealed normal hearing sensitivity in both ears.  The examiner 
relied on both of these facts in concluding that it is less 
likely than not that the Veteran's current hearing loss was 
caused by or the result of in-service acoustic trauma.

The Board notes that bilateral hearing loss is one of the 
disabilities that is presumed to have been incurred in service if 
evidence of the disease manifests itself to a compensable degree 
within one year of the end of the Veteran's service.  38 C.F.R. 
§§ 3.307, 3.309(a).  There is, however, no evidence in this case 
that the Veteran was suffering from a compensable level of 
hearing loss within one year of his service so as to trigger the 
presumption.

In the Veteran's August 2010 Videoconference hearing, both the 
Veteran and his wife expressed their belief that the Veteran's 
bilateral hearing loss is causally related to his active service.  
The Board recognizes the sincerity of the arguments advanced by 
the Veteran and his wife that his hearing loss is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

A Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Hearing loss, 
however, requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  Thus, the Veteran and his wife's 
statements may not serve as the missing nexus in this case.

That being said, these lay statements may serve to establish a 
continuity of symptomatology since service.  In a July 2010 
letter, the Veteran's sister-in-law recalled that she remembered 
having to repeat herself to the Veteran when speaking with him 
after his return from Vietnam.  In a letter of the same month, 
the Veteran's wife stated that after the Veteran returned home 
from Vietnam, he would frequently ask her to repeat what she 
said.  In his August 2010 hearing, the Veteran and his wife both 
stated that they first noticed his hearing loss after the Veteran 
returned from service in Vietnam.  

As the symptoms being spoken of are readily observable to lay 
observation, the Veteran, his wife, and his sister-in-law are all 
competent to offer these opinions.  Ultimately, however, the 
Board questions the credibility of these statements.

As mentioned in the examiner's October 2007 report, audiometric 
testing performed at separation revealed the Veteran's hearing to 
be well under the limits of what VA considers disabling.  See 
38 C.F.R. § 3.385 (defining hearing loss for VA purposes).  
Indeed, the Veteran's November 1968 separation examination showed 
no decibel loss over 10, a number below even the threshold 
mentioned in Hensley.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (citations omitted) (stating that "the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.").

Perhaps more importantly, the Veteran, his wife, and his sister-
in-law all state that they remember the Veteran suffering from 
hearing loss after returning home from Vietnam but before his 
separation from active service.  On the Veteran's self-report of 
medical history from November 1968, however, the Veteran himself 
did not report suffering from hearing loss or any other ear 
related problems.  As the Veteran did mention suffering from 
other medical problems on that report (including eye problems, 
painful joints, and cysts), the fact that he did not state that 
he was suffering from hearing loss at that time is revealing.  

Again, the Board does not doubt the sincerity of the Veteran and 
his family in their statements that they remember the Veteran 
suffering from hearing loss in close proximity to his Vietnam 
service.  That being said, the Board finds the separation 
examination and the self-report of medical history from November 
1968 to be more probative of the fact that the Veteran was not 
then suffering from hearing loss than recollections made some 40 
years after the fact.  

Again, after a careful review of the medical and lay evidence in 
this case, the Board finds that the Veteran did not suffer from 
hearing loss in service or for many years thereafter, and his 
current hearing loss is not causally related to his active 
service.  Accordingly, the Board concludes that the Veteran's 
bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

II.  Entitlement to Service Connection for Bladder Cancer

The Veteran also seeks service connection for bladder cancer, a 
condition which he contends is secondary to his in-service 
herbicide exposure.  As there is no evidence that the Veteran 
suffered from bladder cancer during his active service or a year 
thereafter, and as bladder cancer is not one of the conditions 
presumptively related to herbicide exposure, the Board finds that 
service connection is not warranted.

First, the Board acknowledges that the Veteran suffered from 
bladder cancer.  A February 2006 record from the Pathology Group 
of Louisiana reflects that the Veteran had a tumor excised from 
his bladder.

There is, however, no evidence that the Veteran suffered from 
bladder cancer while on active service, or within  a year of 
service discharge.  A review of the Veteran's service treatment 
records does not reveal complaints of or treatment for bladder 
cancer or any of its related symptoms.  The Veteran acknowledged 
this fact in his August 2010 hearing, stating that he was first 
diagnosed as suffering from bladder cancer in 2006, almost 40 
years after his active service.  

The Veteran contends, however, that despite this lack of an in-
service occurrence or incurrence, his bladder warrants service 
connection.  In various statements and in his August 2010 
hearing, the Veteran has expressed his belief that his bladder 
cancer is related to being exposed to Agent Orange while serving 
in the Republic of Vietnam.  

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to exposure 
to herbicide agents for Veterans who have one of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service, under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin (such as Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have 
a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed 
to have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962 and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the Veteran's service personnel records reflect that he 
served in the Republic of Vietnam for one year, from July 1966 to 
July 1967.  Accordingly, the Veteran is presumed to have been 
exposed to herbicides during his active service.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's 
disease, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)).  38 C.F.R. § 3.309(e) (2009, amended Aug. 31, 
2010).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994); see also Notice, 61 Fed. Reg. 
41,442 (1996).  The Secretary also released a list of diseases 
for which a presumption of service connection based on herbicide 
exposure is not warranted; included on this list are many forms 
of cancer, including bladder cancer.  Notice, 68 Fed. Reg. 27,630 
(May 20, 2003).  

Again, the Veteran is seeking service connection for bladder 
cancer based on his exposure to herbicides in Vietnam.  Service 
connection may not be presumed, however, as bladder cancer is not 
one of the enumerated diseases in 38 C.F.R. § 3.309(e).  Indeed, 
bladder cancer was specifically cited by the Secretary as not 
being subject to the service connection presumption.  

Further, there is no medical evidence establishing a causal link 
between the Veteran's bladder cancer and his active service or 
herbicide exposure.  In his August 2010 hearing, the Veteran 
acknowledged that the doctor who performed his surgery did not 
state that his bladder cancer was related to Agent Orange 
exposure.  

To summarize, the Board finds that despite the Veteran's in-
service herbicide exposure, bladder cancer is not a disease that 
VA has recognized as linked to exposure to herbicides such as 
Agent Orange.  The Board further finds that the Veteran's bladder 
cancer was not present until many years after service and did not 
develop as a result of any incident during service, including 
herbicide exposure.  Accordingly, the Board concludes that the 
Veteran's bladder cancer was not incurred in or aggravated by his 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of the Veteran's post-service VA 
treatment, and records of the Veteran's private treatment.  The 
Veteran was afforded a VA compensation and pension examination 
germane to his claim for service connection for bilateral hearing 
loss.  The Veteran requested and testified at a videoconference 
hearing.  

With respect to the Veteran's claim for service connection for 
bladder cancer, a VA compensation and pension examination is not 
required in this case.  The Board may order an examination when 
the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, there is no indication that the Veteran's 
bladder cancer was incurred in service or could be related to 
service.  Without any indication of such a nexus, the Board may 
consider the medical records already in the file without 
requiring a VA examination.

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bladder cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


